662 So. 2d 428 (1995)
Larry Tyrone FAIRELL, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-583.
District Court of Appeal of Florida, Third District.
November 8, 1995.
Bennett H. Brummer, Public Defender, and Donald Tunage, Special Assistant Public Defender, and Suzanne Froix, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Mark C. Katzef, Assistant Attorney General, for appellee.
Before BARKDULL, BASKIN and GODERICH, JJ.
PER CURIAM.
We set aside the judgment and conviction under review and remand the cause to the trial court to conduct a new trial.
The court reporter has certified that her notes from defendant's trial are lost and a transcript cannot be prepared; the assistant public defender representing defendant is unable to recall the events in a meaningful manner sufficient to reconstruct the proceedings. These circumstances require that the cause be remanded for a new trial. Delap v. State, 350 So. 2d 462 (Fla. 1977); Jackson v. State, 308 So. 2d 600 (Fla. 3d DCA 1975).
Remanded for new trial.